DETAILED ACTION

This Office Action is in response to the Amendment filed January 25, 2021. Claim(s) 1, 6-8, 11, 14, and 16-18 have been amended. Claim(s) 5 and 15 have been canceled. Therefore, Claim(s) 1-4, 6-14, and 16-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

As to Claim 1, claim 1 lines 7-8 discloses “performing a function within the electronic device” and claim 1 line 10 discloses “performing a function within the electronic device”. It is unclear if the Applicant is referring to the same “a function” as disclosed prior or a second/different function.

As to Claim 6, claim 6 discloses “performing a function within the electron device”. It is unclear if the Applicant is referring to the same “a function” as disclosed in claim 1 or a second/different function.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gershony et al. (US 2017/0180276 A1, hereinafter Gershony), in view of Koukoumidis et al. (US 10,581,765 B2, hereinafter Koukoumidis) and Brown et al. (US 9,823,811 B2, hereinafter Brown).

As to Amended Claim 1, Gershony discloses a controlling method of an electronic device for determining a virtual assistant model among a plurality of virtual assistant models, the method comprising: 
obtaining information regarding a command input by a user ((Gershony; [0002, 0005]), where Gershony discloses receiving user input within a messaging application.);
displaying the obtained information regarding the command, on a chat screen for chatting with a first virtual assistant model ((Gershony; Fig. 3; [0002, 0005]), where Gershony discloses a first virtual assistant model (i.e. bot) processing the user input (i.e. command) within a messaging application.),
determining a second virtual assistant model for providing a response message regarding the command ((Gershony; [0020, 0075]), where Gershony discloses receiving and displaying a plurality of messages between multiple users. (Gershony; [0083; Claim(s) 1, 5]) where Gershony discloses the content within the messages can be analyzed through machine learning to generate an output. A chatbot can then be selected based on the determine content within the messages.); 
transmitting the obtained information regarding the command, to a server ((Gershony; [0059, 0060]), where Gershony discloses transmitting a command to one of the plurality of bots based on the determine content. The bot server can send and receive data from one or more of the messaging servers, mobile devices, etc.); and 
receiving a response message corresponding to the command from the server and providing  the response message ((Gershony; [0002, 0005, Claim 1]), where Gershony discloses receiving responsive content from the bot based on the bot command, and providing a response from the bot for presentation to at least a first user.). 
However, Gershony does not disclose determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant 
In an analogous art, Koukoumidis discloses determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant models, based on the processing of the obtained information regarding the command by the first virtual assistant model ((Koukoumidis; [col. 2, lines 26-27]), where Koukoumidis discloses a user can submit a query or question (i.e. command). ([col. 2, lines 45-49, col. 4, lines 24-40, col. 5, lines 1-4]), where Koukoumidis discloses a first virtual assistant (i.e. broker bot) processing the command. Based upon the command, the broker bot can relay another bot that could be more appropriate to handle the query/question (i.e. command) and a response can be displayed from the server.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gershony to include determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant models, based on the processing of the obtained information regarding the command by the first virtual assistant model as taught by Koukoumidis to facilitate communications over several bot (Koukoumidis; [col. 1, lines 20-21]).
However, Gershony-Koukoumidis does not disclose determining that the obtained information includes information for performing a function within the electronic device; determining second virtual assistant model in response to the obtained information not including information for performing a function within the electronic device; and determining a second virtual model based on information of a dialogue history with the first virtual assistant model.
In an analogous art, Brown discloses determining that the obtained information includes information for performing a function within the electronic device ((Brown; Fig. 13; [col. 2, 8, lines 37-51; col. 10, lines 22-45; col. 20, line 61 – col 21, lines 30]), where Brown discloses the information includes performing a function/operation (i.e. task, email, calendar, location) within the electronic device. The virtual assistant can provide assistance of performing the function/operation within the device.); and determining second virtual assistant model in response to the obtained information not including information for performing a function within the electronic device ((Brown; Figs. 11-12; [col. 2, lines 50-64; col. 20, lines 20-55]), where Brown discloses the ability to identify different virtual assistance models based upon the function/operation provided by the user. The virtual assistance models can be used to perform various functions/operations (i.e. sports score, shopping, book flights, etc.); and determining a second virtual model based on information of a dialogue history with the first virtual assistant model ((Brown; Figs. 11, 16; [col. 2, lines 28-33; col. 25, lines 34-40; claim 9 & 19]), where Brown discloses the ability to determine a second virtual assistant model based upon previous conversations with the first virtual assistant.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gershony-Koukoumidis to include determining that the obtained information includes information for performing a function within the electronic device; determining second virtual assistant model in response to the obtained information not including information for performing a function within the electronic device; and determining a second virtual model based on information of a dialogue history with the first virtual assistant model as taught by Brown to enhance the user’s experience with the interaction of the multiple virtual assistant and assist the user based upon the conversation between the user and virtual assistant (Brown; [col. 2, lines 28-33]).

As to Claim 2, Gershony-Koukoumidis-Brown discloses the controlling method as claimed in claim 1, the method further comprising: 
in response to an event for registering a new virtual assistant model occurring, acquiring structure information of the new virtual assistant model; and registering the new virtual assistant model and the structure information together (Koukoumidis; Fig. 5; [col. 13, lines 15-35]). 


As to Claim 3, Gershony-Koukoumidis-Brown discloses the controlling method as claimed in claim 2, wherein the acquiring of the structure information comprises: 
in response to the structure information not being identified through meta information of the new virtual assistant model, transmitting an inquiry message for inquiring structure information of the new virtual assistant model to a server for providing the new virtual assistant model; receiving a response message regarding the inquiry message; and generating structure information of the new virtual assistant model based on the response message (Koukoumidis; Fig. 5; [col. 13, lines 15-35]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 4, Gershony-Koukoumidis-Brown discloses the controlling method as claimed in claim 1, further comprising: 
determining the first virtual assistant model by inputting the obtain information to a learned model and determining one of functions provided by the first virtual assistant model based on structure information of the virtual assistant model (Gershony; [0083, Claim(s) 1 and 5]).

As to Amended Claim 6, Gershony-Koukoumidis-Brown discloses the controlling method as claimed in claim 1, further comprising: 
in response to the obtained information including information for performing a function within the electronic device, displaying a response message regarding the command by the first virtual assistant model ((Gershony; [0002, 0005, Claim 1]), where Gershony discloses receiving responsive content from the bot based on the bot command, and providing a response from the bot for presentation to at least a first user.), ((Brown; Fig. 13; [col. 2, 8, lines 37-51; col. 10, lines 22-45; col. 20, line 61 – col 21, lines 30]), where Brown discloses the information includes performing a function/operation (i.e. task, email, calendar, location) within the electronic device. The virtual assistant can provide assistance of performing the function/operation within the device.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 7, Gershony-Koukoumidis-Brown discloses the controlling method as claimed in claim 1, wherein in response to the obtained information including information for performing a function with the electronic device, determining the second virtual assistant model corresponding to the command by inputting the obtained information a learned model (Gershony; [0060, 0083]), ((Brown; Fig. 13; [col. 2, 8, lines 37-51; col. 10, lines 22-45; col. 20, line 61 – col 21, lines 30]), where Brown discloses the information includes performing a function/operation (i.e. task, email, calendar, location) within the electronic device. The virtual assistant can provide assistance of performing the function/operation within the device.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 8, Gershony-Koukoumidis-Brown discloses the controlling method as claimed in claim 6, wherein the transmitting of the obtained information regarding the command comprises transmitting the obtained information based on information transmission standards between a server providing the first virtual assistant model and a server providing the second virtual assistant model (Gershony; [0059]). 

As to Claim 9, Gershony-Koukoumidis-Brown discloses the controlling method as claimed in claim 1, wherein the providing of the response message comprises displaying the response message along with an icon corresponding to the second virtual assistant model (Gershony; [0075-0078, 0084-0087]). 

As to Claim 10, Gershony-Koukoumidis-Brown discloses the controlling method as claimed in claim 1, wherein the transmitting of the obtained information comprises transmitting profile information of the user and search information of the user along with the obtained information to the server providing the second virtual assistant model (Gershony; [0064, 0086]). 

As to Amended Claim 11, Gershony discloses an electronic device comprising: 
a display (Gershony; Fig. 2); 
a user inputter (Gershony; Fig. 2);
a communicator (Gershony; Fig. 2); 
at least one processor electrically connected to the display, the user inputter, and the communicator (Gershony; Fig. 2); and 
a memory electrically connected to the at least one processor, wherein the at least one processor is configured to (Gershony; Fig. 2): 
obtain information regarding a command input by a user ((Gershony; [0002, 0005]), where Gershony discloses receiving user input within a messaging application.);
control the display to display the obtained information regarding the command on a chat screen for chatting with a first virtual assistant model ((Gershony; Fig. 3; [0002, 0005]), where Gershony discloses a first virtual assistant model (i.e. bot) processing the user input (i.e. command) within a messaging application.),
(Gershony; [0020, 0075]), where Gershony discloses receiving and displaying a plurality of messages between multiple users. (Gershony; [0083; Claim(s) 1, 5]) where Gershony discloses the content within the messages can be analyzed through machine learning to generate an output. A chatbot can then be selected based on the determine content within the messages.); 
control the communicator to transmit the obtained information regarding the command, to a server corresponding the determined second virtual assistant chat model ((Gershony; [0059, 0060]), where Gershony discloses transmitting a command to one of the plurality of bots based on the determine content. The bot server can send and receiver data from one or more of the messaging servers, mobile devices, etc.), and 
control the display to receive a response message corresponding to the command from the server and provide the response message ((Gershony; [0002, 0005, Claim 1]), where Gershony discloses receiving responsive content from the bot based on the bot command, and providing a response from the bot for presentation to at least a first user.).
However, Gershony does not disclose determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant models, based on the processing of the obtained information regarding the command by the first virtual assistant model.
In an analogous art, Koukoumidis discloses determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant models, based on the processing of the obtained information regarding the command by the first virtual assistant model ((Koukoumidis; [col. 2, lines 26-27]), where Koukoumidis discloses a user can submit a query or question (i.e. command). ([col. 2, lines 45-49, col. 4, lines 24-40, col. 5, lines 1-4]), where Koukoumidis discloses a first virtual assistant (i.e. broker bot) processing the command. Based upon the command, the broker bot can relay another bot that could be more appropriate to handle the query/question (i.e. command) and a response can be displayed from the server.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gershony to include determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant models, based on the processing of the obtained information regarding the command by the first virtual assistant model as taught by Koukoumidis to facilitate communications over several bot (Koukoumidis; [col. 1, lines 20-21]).
However, Gershony-Koukoumidis does not disclose determining that the obtained information includes information for performing a function within the electronic device; determining second virtual assistant model in response to the obtained information not including information for performing a function within the electronic device; and determining a second virtual model based on information of a dialogue history with the first virtual assistant model.
In an analogous art, Brown discloses determining that the obtained information includes information for performing a function within the electronic device ((Brown; Fig. 13; [col. 2, 8, lines 37-51; col. 10, lines 22-45; col. 20, line 61 – col 21, lines 30]), where Brown discloses the information includes performing a function/operation (i.e. task, email, calendar, location) within the electronic device. The virtual assistant can provide assistance of performing the function/operation within the device.); and determining second virtual assistant model in response to the obtained information not including information for performing a function within the electronic device ((Brown; Figs. 11-12; [col. 2, lines 50-64; col. 20, lines 20-55]), where Brown discloses the ability to identify different virtual assistance models based upon the function/operation provided by the user. The virtual assistance models can be used to perform various functions/operations (i.e. sports score, shopping, book flights, etc.); and determining a second virtual model based on information of a dialogue history with the first virtual assistant (Brown; Figs. 11, 16; [col. 2, lines 28-33; col. 25, lines 34-40; claim 9 & 19]), where Brown discloses the ability to determine a second virtual assistant model based upon previous conversations with the first virtual assistant.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gershony-Koukoumidis to include determining that the obtained information includes information for performing a function within the electronic device; determining second virtual assistant model in response to the obtained information not including information for performing a function within the electronic device; and determining a second virtual model based on information of a dialogue history with the first virtual assistant model as taught by Brown to enhance the user’s experience with the interaction of the multiple virtual assistant and assist the user based upon the conversation between the user and virtual assistant (Brown; [col. 2, lines 28-33]).

As to Claim 12, Gershony-Koukoumidis-Brown discloses the electronic device as claimed in claim 11, wherein the at least one processor, in response to an event for registering a new virtual assistant model occurring, acquiring structure information of the new virtual assistant model; and registering the new virtual assistant model and the structure information together (Koukoumidis; Fig. 5; [col. 13, lines 15-35]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 13, Gershony-Koukoumidis-Brown discloses the electronic device as claimed in claim 12, wherein the at least one processor, in response to the structure information not being identified through metadata of the new virtual assistant model, is further configured to: 
control the communicator to transmit an inquiry message for inquiring the structure information of the new virtual assistant model to a server providing the new virtual assistant (Koukoumidis; Fig. 5; [col. 13, lines 15-35]).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 14, Gershony-Koukoumidis-Brown discloses the electronic device as claimed in claim 11, wherein the at least one processor is further configured to: 
determine the first virtual assistant model by inputting the obtain information to a learned model and determining one of functions provided by the first virtual assistant model based on structure information of the first virtual assistant model (Gershony; [0083, Claim(s) 1 and 5]).

As to Amended Claim 16, Gershony-Koukoumidis-Brown discloses the electronic device as claimed in claim 11, wherein the at least one processor, in response to the obtained information being information that the first virtual assistant model can respond to, displaying a response message regarding the command by the first virtual assistant model ((Gershony; [0002, 0005, Claim 1]), where Gershony discloses receiving responsive content from the bot based on the bot command, and providing a response from the bot for presentation to at least a first user.).

As to Amended Claim 17, Gershony-Koukoumidis-Brown discloses the electronic device as claimed in claim 11, wherein the at least one processor, in response to the obtained information being information that the first virtual assistant model is not capable of responding to, is further configured to input the obtained information to a learned model to determine the second virtual assistant model (Gershony; [0060, 0083]).

As to Amended Claim 18, Gershony-Koukoumidis-Brown discloses the electronic device as claimed in claim 16, wherein the at least one processor is further configured to control the communicator to transmit of the obtained information regarding the command comprises transmitting the obtained information based on information transmission standards between a server providing the first virtual assistant model and a server providing the second virtual assistant mode (Gershony; [0059]).

As to Claim 19, Gershony-Koukoumidis-Brown discloses the electronic device as claimed in claim 11, wherein the at least one processor is further configured to control the display to display the response message along with an icon corresponding to the second virtual assistant model (Gershony; [0075-0078, 0084-0087]).

As to Claim 20, Gershony-Koukoumidis-Brown discloses the electronic device as claimed in claim 11, wherein the at least one processor is further configured to transmit profile information of the user and search information of the user along with the obtained information to the server providing the second virtual assistant model (Gershony; [0064, 0086]).

Response to Arguments

Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. In the Remarks, the Applicant argues in substance that:

(A) The Applicant argues that Gershony, in view of Koukoumidis and Brown fails to disclose “determining that the obtained information includes information for performing a function within the electronic device; determining second virtual assistant model in response to the obtained information not including information for performing a function within the electronic device” (as disclosed from pg. 11).
As to Point (A), the Examiner respectfully disagrees.  The combination of Gershony in view of Koukoumidis and Brown does disclose determining that the obtained information includes information for performing a function within the electronic device; determining second virtual assistant model in response to the obtained information not including information for performing a function within the electronic device. Brown discloses the information includes performing a function/operation (i.e. task, email, calendar, location) within the electronic device with the virtual assistant. The virtual assistant can provide assistance of performing the function/operation within the device (Brown; Fig. 13; [col. 2, 8, lines 37-51; col. 10, lines 22-45; col. 20, line 61 – col 21, lines 30]). Furthermore, Brown discloses the ability to identify different virtual assistance models based upon the function/operation provided by the user. The virtual assistance models can be used to perform various functions/operations (i.e. sports score, shopping, book flights, etc.) (Brown; Figs. 11-12; [col. 2, lines 50-64; col. 20, lines 20-55]).
Therefore, the Examiner respectfully submits that Gershony in view of Koukoumidis and Brown does disclose the cite features as claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Miller et al. (US 10,417,567 B1) discloses determining virtual assistant bots based upon previous interactions and different user operations.
Bell et al. (US 10,469,665 B1) discloses based upon the identified workflow/operations, request can be routed to different service agents.
Sanghavi et al. (US 10,681,212 B2) discloses based upon the identified function, 3rd part agents can be identified to assist on the received messages.
Gruber et al. (US 2012/0265528 A1) discloses a virtual assistant performing functions associated with the device.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2.25.2021